Citation Nr: 1528976	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) with dysthymic disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the claimed disability, assigning a 30 percent disability rating effective September 30, 2010.  

In March 2013, during the pendency of appeal, the RO increased the rating for PTSD to 70 percent, effective September 30, 2010.  The March 2013 decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board notes that the Veteran also appealed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.  In February 2014, however, the RO granted entitlement to TDIU.  As that claim was granted in full, the issue is no longer in appellate status or before the Board at this time.

The Veteran notified the Board in May 2013 that he did not want a Board hearing.


FINDINGS OF FACT

1.  For the entire period of appeal, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  For the entire period of appeal, the service-connected PTSD was not productive of total occupational and social impairment.



CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2010, prior to adjudication of the instant claim for an increased rating for PTSD.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, there is no duty to provide additional notice with respect to the claim for an increased rating for PTSD.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the claim for an increased rating for PTSD, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for PTSD, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in November 2010, February 2013, and October 2014 to obtain medical evidence regarding the severity of the service-connected PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for an increased rating for PTSD.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Higher Initial Rating for PTSD

The Board finds that for the entire period of appeal, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

The Veteran was diagnosed with PTSD and dysthymic disorder by a private physician, Dr. E.H., in December 2010.  Dr. E.H. stated that the Veteran's symptoms included 2-3 nightmares per week, flashbacks daily, panic attacks sporadically, and averaged 5 hours of sleep per night.  Other symptoms included intrusive thoughts, startles easily, hypervigilant, in ability to tolerate anyone behind him, and recent memory impairment (so he could not remember what he read and got lost traveling).  Dr. E.H. also noted that the Veteran rarely socialized, saw shadows moving out of the corners of his eyes 2-3 times per week, and felt depressed 75 percent of the time with low energy and little interest in things.  He opined that the Veteran's GAF score was 40 and that the Veteran was severely compromised in his ability to sustain social and work relationships.  The Veteran was prescribed Trazadone, Klonopin, and Wellbutrin.

In March 2011, the Veteran was afforded a VA PTSD examination through QTC Medical Services.  He reported symptoms of nightmares and distressing dreams (1-2 times per week until he started medication and 2-3 times per month since starting medication), heightened startle response, avoidant behavior, sleep impairment, hypervigilance, chronic mild anxiety, irritability and low frustration tolerance, occasional sadness, feeling of guilt, fatigue, impaired concentration and distractibility, loss of interest in usual activities, crying spells, and psychomotor agitation.  The Veteran stated that he had been working as a truck driver for the past 32 years, that his relationships with his supervisor and co-workers were good, and that he had not lost any time from work.  He also stated that his marriage was excellent and his relationship with his child was good.  The examiner indicated that the Veteran's symptoms were of moderate severity.  Upon physical examination, the examiner found the Veteran to have appropriate appearance and hygiene, appropriate behavior, and a flattened affect, anxiety, and depressed mood.  The Veteran's speech was within normal limits and his attention and/or focus was impaired.  The examiner noted that the Veteran had no history of delusions and a history of intermittent weekly hallucinations that he was able to reassure himself were non-harmful.  The Veteran's judgment was not impaired, his abstract thinking was normal, and his memory was mildly impaired such that he forgot names, directions, and/or recent events.  Suicidal and homicidal ideations were absent.  The examiner opined that the Veteran's GAF score was 55, that he was capable of managing his own finances, that he did not have difficulty performing activities of daily living or leisure pursuits, and that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactory with routine behavior, self-care, and normal conversation.

Treatment records from Dr. E.H. indicate that the Veteran continued to receive treatment for PTSD from December 2010 to at least June 2011.  In February 2011, the Veteran's GAF score was 45.  In April 2011, the Veteran's GAF score was also 45.  In June 2011, the Veteran reported that he was having nightmares 1-2 times per month and had a few panic attacks and flashbacks since his last appointment in April.

The Veteran had another VA PTSD examination in December 2012.  He reported symptoms of depression 3-4 times per week, occasional irritability, dislike of crowds, hallucinations (a couple times per week, but sometimes 2-3 weeks went by without any hallucinations), impaired sleep including nightmares varying between 2 times per week and 3-4 times per month, and forgetting where he is going when he is driving.  He stated that he has been married to his wife since 1971 and has a daughter and 3 dogs.  He went fishing "once in awhile" and listened to the radio.  The examiner reported that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The Veteran showed no evidence of psychosis or thought disorder.  His GAF score was assessed as being 50, and the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas.

The evidence shows that for the entire period of appeal the Veteran's PTSD manifested by symptoms including depressed mood, flattened affect, chronic sleep impairment, hallucinations, mild memory loss, and difficulty establishing and maintaining effective relationships.  The range of GAF scores assigned was between 40 and 55, which is indicative of symptoms ranging from moderate severity to major impairment in several areas.  See DSM-IV.  Treatment records consistently indicate that the Veteran is able to complete activities of daily living and self-care; that he worked for more than 30 years; that he maintained a relationship with his wife, daughter, and pets; and that he engaged in hobbies like fishing.  Such impairment warrants a 70 percent disability rating.

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD with dysthymic disorder.  The evidence establishes that the Veteran's PTSD does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran stated that he was employed for more than 30 years as a truck driver.  He was also married and had a daughter, and he reported that he had a good relationship with his spouse and daughter.  He had a few hobbies or leisure activities, including fishing and spending time with his dogs, and has been consistently found to be capable of activities of everyday living.  Moreover, the Veteran was not found to have gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board has considered that the Veteran has been found to have hallucinations, but notes that he also stated that he was able to reassure himself that the hallucinations were non-harmful.  Furthermore, the record also reflects that the March 2011 VA examiner indicated that the Veteran's symptoms were only of moderate severity and found that the Veteran's judgment was not impaired, and the December 2012 VA examiner reported that the Veteran did not show evidence of psychosis or thought disorder, and did not mention persistent hallucinations as being among the Veteran's symptoms.  As such, the Board finds that the Veteran's hallucinations do not occur with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Accordingly, for the entire period of appeal, the Board finds that the Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, flattened affect, chronic sleep impairment, hallucinations, mild memory loss, and difficulty establishing and maintaining effective relationships are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A higher initial rating in excess of 70 percent for PTSD with dysthymic disorder is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


